Citation Nr: 0102374	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  93-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for lower back 
pain with degenerative disc disease, currently evaluated as 
40 percent disabling.

2.  Entitlement to a disability evaluation in excess of 20 
percent prior to January 10, 1996 for lower back pain with 
degenerative disc disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran had active service from May 1963 to September 
1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  An August 1992 rating decision granted service 
connection for a low back disorder, and assigned a 
noncompensable rating effective from October 1991.  The 
veteran appealed from that decision.  During the course of 
the appeal, in February 1994, the Board remanded the case for 
further development.  

Following completion of the requested development, rating 
decisions in July and October 1996 increased the evaluation 
for the veteran's low back disability to 10 and then to 20 
percent disabling, respectively.  The veteran continued his 
disagreement with the latter rating decision, and the case 
was returned to the Board, which in May 1997 remanded the 
case to the RO for further development.  Subsequently an 
October 1999 rating decision assigned a 40 percent rating.  
That rating decision denied an evaluation in excess of 20 
percent prior to January 10, 1996.  The veteran continued his 
disagreement with the 40 percent rating assigned from January 
10, 1996, and the 20 percent rating assigned prior to that 
date.  

During a July 2000 BVA video-conference hearing, the Board 
agreed to hold the record open for 30 days to provide the 
veteran an opportunity to submit additional medical evidence 
regarding his claim.  The veteran subsequently submitted 
additional evidence to the RO for immediate forwarding to the 
Board with a waiver of RO consideration.  On August 23, 2000, 
the Board entered an appellate decision.  Although the 
additional evidence was received at the Board before the 
August 23, 2000 decision was dispatched, that evidence was 
not associated with the claims file when the Board made its 
decision, which therefore was made without consideration of 
the evidence received from the veteran in August 2000.  The 
Board also notes that the August 2000 Board decision was not 
signed by the Board Member who conducted the July 2000 
hearing.  

In view of the foregoing, and to ensure due process of law, 
the Board decision dated August 23, 2000, is hereby vacated.  
See 38 U.S.C.A. §§ 7104(a), 7107 (b) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.904 (2000).  Given the Board's decision 
to vacate the August 23, 2000 decision, the veteran's 
September 2000 Motion for Reconsideration is moot and will 
not be further addressed.  The August 23, 2000 Board decision 
being vacated here is replaced by the following de novo 
decision. 

During the July 2000 videoconference Board hearing, the 
veteran raised the issue of entitlement to chiropractic care.  
He also has indicated a desire to examine his medical 
records.  These matters are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  From January 10, 1996, the veteran's lower back pain with 
degenerative disc disease is not shown to be productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms.

3.  Prior to January 10, 1996, the veteran's back disability 
is not shown to be productive of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.   

CONCLUSIONS OF LAW

1.  As of January 10, 1996, the criteria for an evaluation in 
excess of 40 percent for lower back pain with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (2000).

2.  Prior to January 10, 1996, the criteria for an evaluation 
in excess of 20 percent for lower back pain with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes the veteran's medical 
records have been obtained, and there is no indication of any 
additional records that have not been obtained.  In addition, 
the RO afforded the veteran VA examinations in order to 
determine the severity of his back disability.  Therefore, 
the Board concludes that the VA has met its statutory duty to 
assist.

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 U.S.C.A. § 5110(a) (West 1991) and 38 C.F.R. § 
3.400(b)(2) (2000), the effective date of an award of direct 
service connection shall be the "day following separation 
from active service or date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  In this case, the RO granted 
service connection and originally assigned a noncompensable 
evaluation for low back pain as of the day following 
separation from active service, October 1, 1991.  See 
38 C.F.R. § 3.400(b)(2)(i).  The veteran appealed as to the 
assigned rating, and during the course of appeal, rating 
decisions in July and October 1996 increased the evaluation 
for the veteran's service-connected low back disability to 10 
and then 20 percent disabling, respectively, both effective 
from October 1, 1991.  Subsequently an October 1999 rating 
decision assigned a 40 percent rating, effective from January 
10, 1996, based on clinical evidence from this date, which 
the RO determined to show symptomatology warranting an 
increase to 40 percent.  The veteran has continued his appeal 
with respect to the 40 percent rating assigned from January 
10, 1996, and the 20 percent rating assigned prior to that 
date.  Accordingly, the issues on appeal here are entitlement 
to an increase in excess of 20 percent prior to January 10, 
1996, and entitlement to an increase in excess of 40 percent 
from that date.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records as well as all 
other evidence of record pertaining to the history of his 
service-connected back disability.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence is not adequate to fairly determine the 
rating to be assigned for this disability.  The evidence for 
consideration in assessing the severity of the veteran's low 
back disability includes service medical records, private and 
VA treatment records and statements in the 1990's, and 
reports of VA examinations in July 1992, April 1994, May 
1998, and February and October 1999.  The veteran testified 
at a September 1993 hearing, and has also testified most 
recently at a July 2000 BVA video conference hearing 
regarding his low back disability.

The report of a July 1992 VA examination shows complaints of 
intermittent, activity-related low back pain, which was 
greater on the right than left.  This originated in the small 
of the back and radiated somewhat to the right, extending 
posteriorly down the thigh to the knee.  The veteran was not 
taking medication for the condition.  On examination, the 
lower spine revealed no point tenderness.  The veteran was 
able to side bend 30 degrees in either direction and rotate 
45 degrees in either direction.  Straight leg raising was 
negative bilaterally.  Motor testing revealed 5/5 muscle 
strength in all muscle groups of both lower extremities.  
Deep tendon reflexes were 2+ and symmetrical in the knees and 
ankles.  Light touch sensation was intact throughout both 
lower extremities without deficit.  Testing was negative for 
sacroiliac pain with flexion and forced abduction of the hips 
in external rotation.  X-ray examination of the 
occipitosacral spine revealed no evidence of any abnormality 
other than some very slight disk space narrowing at L5-S1.  
The report contains an impression of low back pain; no clear 
evidence of any radiculopathy; no radiographic evidence of 
any sacroiliac disease; and minimal degenerative disk at L5-
S1.

The report of an April 1994 VA spine examination shows 
complaints of persistent low back pain, for which the veteran 
was currently taking no medication for pain.  The veteran 
reported occasional radiation into the right calf when he had 
severe episodes of low back pain.  The pain was exacerbated 
by prolonged sitting, standing or repetitive activities.  The 
veteran currently had no bowel or bladder dysfunction.  On 
examination, lumbosacral X-ray examination showed normal 
alignment without evidence of fracture or dislocation.  
Strength was 5/5 throughout without drift.  Sensation was 
intact to light touch, pinprick, proprioception and 
vibration.  Deep tendon reflexes were symmetric, physiologic 
and his plantar response was down-going bilaterally.  
Straight leg raising was negative bilaterally.  The 
lumbosacral range of motion was full.  The veteran could toe, 
heel and tandem walk without difficulty.  The report contains 
an assessment that the veteran had chronic, mechanical low 
back pain that resulted in a minimal to moderate disability. 

In statements of May and August 1996, Mary Ann Fensterbusch, 
D.C., stated that the veteran received treatment at her 
office from January 10, 1996 through May 1996, for multiple 
vertebral subluxation including in his lumbar and pelvic 
regions.  She noted in May 1996 that the veteran reported 
daily constant pain in his right sacroiliac region over the 
last six years.  Accompanying clinical treatment notes show a 
series of chiropractic treatments starting in January 1996.  

The report of a May 1998 VA spine examination shows 
complaints of periodic episodes of increasing frequency, 
involving significant pain in the lower back in the 
lumbosacral spine region radiating laterally on both sides.  
The veteran reported that he also develops pain down the 
anterior and posterior aspects of both thighs to the knees, 
but not below.  He denied any numbness, tingling or weakness 
in the legs or foot, or any change in bowel or bladder 
habits.  He stated that during periods when he was not being 
bothered by his back he was able to perform all household 
chores, and can jog more than a mile.  He was currently 
taking ibuprofen when his back would bother him.  

On examination, there was no significant muscle atrophy in 
the upper or lower extremities and palpation of the lumbar 
spine revealed no areas of point tenderness.  The veteran did 
have some mild soreness on the right side of the lumbosacral 
region.  The examiner noted that the veteran was 
significantly painful the day of the examination, and due to 
this pain the range of motion was limited.  The veteran was 
able to forward flex to 20 degrees and extend to 10 degrees.  
Lateral bending was limited to approximately 10 degrees on 
the right side, and to 30 degrees on the left.  Lateral 
rotation was 30 degrees in both directions.  Motor strength 
was 5/5 for relevant muscle groups tested.  Sensation was 
intact to light touch, pin prick and vibration.  There was no 
evidence of muscular atrophy or hair loss in the lower 
extremities.  His distal pulses were palpable.  Straight leg 
raising was negative.  Toes were down going bilaterally.  He 
had no pain with hip or knee range of motion.  X-rays of the 
lumbar spine from April 1998 and 1994 were compared, showing 
minimal degenerative changes in the lower thoracic spine, and 
mild disc space narrowing at L5, S1.  There was no evidence 
of spondylolisthesis, fracture or mass lesion.  

The May 1998 VA examination report contains an assessment of 
mechanical lower back pain for the past 24 years.  The 
examiner noted the veteran's reported complaints of an 
increased frequency of episodes of lower back discomfort.  
The examiner noted that the veteran's episodes of back pain 
did cause him significant disability for a brief period of 
time.  The examiner noted a finding of no evidence of 
neurologic compromise or deterioration of the bony structure 
in the spine by X-ray examination.  The examiner opined that 
the veteran's lower back disability did not cause him 
significant disability during periods when he was not in 
pain; and his lower back pain episodes, which occurred two to 
three times per year did cause a moderate disability but was 
temporary, and had increased in frequency over the past three 
years.  An addendum noted that lumbar spine X-ray examination 
showed just a minimal to mild arthritis, no other 
complications; and hip X-rays were within normal limits.

The report of a February 1999 VA spine examination shows 
complaints of intermittent episodes of back strain and low 
back spasm, which had been increasing in frequency over the 
last several years.  He reported having 4 to 5 major episodes 
a year with several smaller episodes, which occur 
predominantly on the left side following dislocation of his 
hip.  During these episodes he would have low back spasm 
followed by severe pain and would be bed bound for up to 3 or 
4 weeks.  If the episode was mild, he would be bed bound for 
two or three days.  He reported that chiropractic care 
significantly helped.  He denied any muscle weakness, loss of 
bowel or bladder function, and denied any systemic 
complaints.  

On examination, there was no evidence of atrophy of the lower 
extremities and muscle strength was full throughout.  Deep 
tendon reflexes were trace and symmetrical.  Spine forward 
flexion was to 80 degrees, extension to 35 degrees, right and 
left lateral bending to 30 degrees, and he had good bilateral 
rotational movement.  He had no spinal tenderness, and no 
current evidence for muscle spasm.  He had no paraspinous 
muscle tenderness.  The report noted that recent diagnostic 
test findings showed no significant change, and the veteran 
continued to have minimal degenerative changes throughout the 
lower thoracic and lumbar spine.  The report contains a 
diagnosis of degenerative joint disease of the spine with 
intermittent muscle spasm/strain.  The examiner noted that 
the veteran was very careful regarding physical activity, but 
was able to perform most of his daily activities.  The 
examiner opined that the veteran did have some disability 
namely by alteration of his lifestyle due to his chronic low 
back problems; however, he was able to maintain a good level 
of physical activity evidence by recent cardiac stress test 
finding. 

The claims file includes a number of VA and private treatment 
records showing treatment in the 1990's from 1993 through 
August 1999, including private chiropractic treatment from 
January 1996 through June 1999.  In a June 1999 statement, 
Dr. Fensterbusch noted that the veteran had been treated 98 
times from January 1996 through June 1999; including for 21 
occurrences of tortipelvis (gross postural imbalance, where 
the entire body is tilted/stuck to one side due to a 
vertebral subluxation with disc involvement).    

The report of an October 1999 VA spine examination shows 
complaints of the back going out several times per week; and 
three to four times per year developing severe muscle spasm.  
The back condition was aggravated by lifting, bending and on 
occasion would simply happen at rest.  The veteran complained 
primarily of pain across the right posterior iliac crest with 
frequent low back pain originating from the hip and radiating 
to the left calf and occasional pain along the anterior 
thighs bilaterally.  He denied significant paresthesia of the 
lower extremities.  He took ibuprofen two to three times per 
day for low back and shoulder pain.  The report noted that 
examination in April 1998 during evaluation at the emergency 
room made no reference to any abnormal pelvic orientation, 
and X-rays in 1998 showed mild degenerative changes of the 
lumbosacral spine and normal hip examination.  On examination 
there were no postural defects noted.  The iliac crest level 
was symmetric left to right side.  The forward pelvic tilt 
was grossly within normal limits and the veteran walked well.  
There was no fatigability noted.  The veteran was able to 
flex his low back to 100 degrees with pulling sensation over 
the right posterior iliac crest.  Extension was to 25 
degrees; right lateral bending was to 20 degrees, and left 
lateral bending was to 25 degrees.  There was palpable muscle 
spasm over the right paraspinous muscles; negative over the 
left.  Straight leg raising was negative bilaterally.  
Reflexes were 1+ at the knees and not obtainable at the 
ankles bilaterally.  There were no sensory deficits noted to 
pinprick over the lower extremities.  

The October 1999 VA spine examination report contains an 
impression of chronic lumbosacral muscle spasm with 
occasional exacerbation and minimal degenerative spine 
changes without evidence of nerve root entrapment.  The 
report noted that review of service medical records did not 
reveal any reports of severe disruption of the hip and spinal 
column.  The examiner commented that use of the term 
tortipelvis was apparently more frequently used in 
chiropractic practices.  The examiner noted that it was well 
known that during episodes of lumbosacral muscle spasm, the 
back can be tilted by the spasms, and the examiner presumed 
this was the condition being described by Dr. [Fensterbusch].  
The examiner noted that the relationship between chronic 
lumbosacral muscle spasms and degenerative changes of the 
spine were unknown, and the two conditions could exist 
separately but were often frequently seen together.   

During a July 2000 hearing, the veteran testified regarding 
his low back claim.  He indicated in testimony that his back 
problem had resulted in lower back, upper back and neck pain 
and stiffness.  He testified that this included sciatic 
involvement of the nerves and legs, with leg pain, lack of 
reflexes in the legs, and pain there.  He testified that he 
had sciatic involvement for the last 15 years, with pain in 
the lower extremities, major loss of sensation on the front 
of the right thigh, no reflexes and minimal ankle reflexes 
for the last 5 to 6 years of his military career.  He 
testified that he sought chiropractic treatment in January 
1996, due to spasms from 1992 through 1995 and his first 
incident of torso problems in 1996.  He indicated that he had 
3 to 4 "hard" episodes per year, lasting 2 to 3 weeks, but 
no hard back spasm in the last year plus. 

In August 2000, the Board received from the veteran two 
transmittal letters dated respectively in July and August 
2000, along with attachments, including attached sets of 
medical records and earlier dated correspondence from the 
veteran.  The letter dated in July 2000 included attached 
service medical records, and a summary of chiropractic visits 
required by his condition.  

The August 2000 letter included an attached August 2000 
statement from Dr. Fensterbusch.  In that statement, Dr. 
Fensterbusch provided an update on the medical status of the 
veteran since a previous correspondence dated in June 1999.  
She noted that since June 1999, the veteran had received 18 
additional chiropractic adjustments between June 1999 and 
August 2000.  Associated with Dr. Fensterbusch's statement 
were four pages of examination and treatment notes regarding 
treatment from May 1999 to August 2000. 

In the August 2000 statement, Dr. Fensterbusch reported on an 
April 2000 orthopedic, neurological and chiropractic 
examination.  She reported that during that examination, the 
veteran reported the following complaints: (1) The veteran 
experienced constant, mild to moderate, right sacroiliac pain 
that radiated across his entire pelvic area with attending 
muscle spasms; the pain in the right sacroiliac region was 
greatly diminished after receiving a chiropractic adjustment, 
but the veteran was always aware of discomfort there.  (2) 
Approximately 1-2 times per week, he experienced mild to 
moderate tightness and cramping sensation in bilateral 
posterior with the left hamstring and left calf muscle being 
the worst.  The veteran reported that this could last from 
several hours to days depending on how soon he was able to 
get in for a chiropractic adjustment.  (3) His left ankle 
felt achy and weak.  He noticed this approximately two times 
a month; It occurred when posterior leg tightness was bad.  
(4) He experienced moderate pain between shoulder blades 
approximately 2-3 times per week.  (5) He experienced 
momentary blurred vision and dizziness, which occurred about 
two times per week, when he felt mild to moderate low back 
pain.  (6) He experienced trouble sleeping five nights per 
week due to left shoulder and low back pain.  (7) 
Approximately five days per week he experienced cervical 
spine stiffness, which increased with severity of low back 
and sacroiliac pain.  The cervical pain went away after a 
chiropractic adjustment.

The August 2000 statement noted that on examination during 
the April 2000 examination, relevant abnormal examination 
findings included absent patellar reflex bilaterally; 
abnormal Kemp's test bilaterally; postural imbalance with 
left side of head elevated and right side of pelvis rotated 
posteriorly; abnormal right Ely's test; abnormal leg lowering 
test; restriction of active range of motion on cervical 
flexion, extension, right and left rotation, and right and 
left lateral flexion; restriction of active range of motion 
on dorsolumbar flexion and extension; and restriction of 
passive range of motion in cervical, thoracic and lumbo-
pelvic regions.  

The August 2000 statement noted that the veteran had been 
under chiropractic care by Dr. Fensterbusch since January 
1996, and that the veteran stated that he had been suffering 
with his condition for six years prior to January 1996.  The 
statement noted that with the past chiropractic treatments, 
the veteran had experienced substantial reduction of 
symptoms; however the symptomatic reduction had been 
temporary, with frequent reoccurrence.  The statement noted 
that the veteran's primary problem was chronic substantial 
spinal weakness of lumbar and pelvic regions resulting in 
frequent occurrences of lumbar muscle spasms, vertebral 
spinal misalignments, tortipelvis (gross postural 
imbalances), sciatica, lumbar disc displacement, upper 
thoracic spine strain, cervical strain, shoulder dysfunction 
and loss of sleep.  Dr. Fensterbusch opined that the veteran 
had permanent dysfunction and injuries to lumbo-pelvic 
structures including: spinal kinesiopathology; neuropatho-
physiology; myopathology; histopathology; and 
pathophysiology.  Dr. Fensterbusch concluded with an opinion 
that it was necessary for the veteran to be under frequent 
chiropractic treatment (approximately two times per month or 
more) just to improve normal spinal motion and reduce 
neurological involvement; and without continued treatment she 
believed that the veteran's condition would become extremely 
debilitating.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.45.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

The veteran's low back disability is currently evaluated as 
40 percent disabling, and as 20 percent disabling prior to 
January 10, 1996, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Under that Diagnostic Code, the criteria for a 20 
percent evaluation requires findings reflective of 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Diagnostic Code 5295 provides for a 
maximum rating of 40 percent, which requires findings 
reflective of a severe lumbosacral strain, manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

As there is evidence of degenerative joint disease, the 
veteran's low back disability may be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5292 (limitation of lumbar motion).  
Degenerative arthritis under Diagnostic Code 5003, is 
evaluated on the basis of limitation of motion of the joint 
or joints affected.  Under Diagnostic Code 5292, the criteria 
for a 20 percent evaluation include findings reflective of a 
moderate limitation of motion of the lumbar spine.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation, which is the maximum allowable under that 
code.  

The veteran's service-connected lumbosacral strain disability 
may also be rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome).  Under 
that Code, the criteria for a 40 percent evaluation requires 
severe intervertebral disc syndrome with recurring attacks 
with little intermittent relief.  The maximum rating of 60 
percent requires findings of a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  In addition, General Counsel Precedent 
Opinion 36-97 (VAOPGCPREC 36-97), dated December 12, 1997, 
held that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
that Diagnostic Code.

The Board notes initially that there is no medical evidence 
or claim of ankylosis of the lumbar spine, or complete bony 
fixation (ankylosis) of the spine to warrant an increased 
evaluation before or from January 10, 1996, under either 
38 C.F.R. § 4.71a, Diagnostic Codes 5289 or 5286, 
respectively.  There also is no evidence of a fracture of a 
vertebra with cord involvement or demonstrable deformity of a 
vertebral body as to warrant an increase under 38 C.F.R. § 
4.71a, Diagnostic Codes 5285. 

Evaluation in Excess of 40 Percent for Low Back Disability

The veteran is already assigned a 40 percent evaluation, 
which is the highest rating allowed under Diagnostic Codes 
5292 and 5295.  Consequently, evaluation of his low back 
disability under either of those Diagnostic Codes would not 
yield a higher evaluation for the veteran.  

The Board finds that the veteran's disability of the lumbar 
spine is more appropriately rated pursuant to the criteria 
for intervertebral disc syndrome under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  A review of the 
pertinent medical evidence reflects that the veteran's low 
back disability has produced symptoms, such as paraspinal 
spasm, and sciatica and symptoms of the lower extremities 
consistent with sciatic neuropathy.  The Board's review of 
the medical evidence shows that the veteran's low back 
disability is manifested by chronic lumbosacral muscle spasm 
and X-ray evidence of degenerative joint disease of the 
lumbosacral spine, and mild disc space narrowing at L5, S1.  
The most recent medical evidence, contained in the August 
2000 private statement, indicates that the veteran's low back 
disability results in frequent lumbar muscle spasm, vertebral 
spinal misalignments, gross postural imbalances, sciatica, 
and lumbar disc displacement.

The record associated with treatment and examination shows 
complaints of increasing severity and frequency of symptoms, 
with constant or frequent low back pain radiating to the left 
calf and occasional pain along the anterior thighs, with the 
back going out several times per week; and with severe muscle 
spasm three or four times per year.  The veteran has reported 
complaints of constant right sacroiliac pain radiating across 
his pelvic area with muscle spasm; left ankle ache and 
weakness; trouble sleeping due to low back pain; and 
stiffness in the cervical spine aggravated by severity of low 
back and sacroiliac pain.  The veteran has testified that his 
low back disorder manifested pain radiating to the legs with 
loss of sensation and reflexes.

The record further shows that in August 2000, a private 
treatment provider expressed the opinion that the veteran had 
chronic substantial spinal weakness of lumbar and pelvic 
regions resulting in frequent occurrences of lumbar muscle 
spasms, vertebral spinal misalignments, tortipelvis (gross 
postural imbalances), sciatica, lumbar, disc displacement, 
upper thoracic spine, strain, cervical strain, shoulder 
dysfunction and loss of sleep due to the pain.

On considering all objective evidence of record and the 
veteran's own statements and testimony, the Board finds that 
the veteran's low back disability is best characterized as 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  On that basis, the Board finds 
that pursuant to Diagnostic Code 5293, an increased rating in 
excess of 40 percent is not warranted for the veteran's low 
back disability.  

There is no evidence of symptoms of intervertebral disc 
syndrome that would warrant a higher evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  The clinical evidence 
shows that motion of the lower back does result in pain, but 
the symptoms are not reflective of a pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  In this regard, while 
the veteran's clearly experiences pain and muscle spasms, he 
does not have an absent ankle jerk or other neurological 
deficits due to his back disability, and the veteran has 
related to examiners experiencing some relief of the 
symptomatology he experiences due to his disability.  Thus he 
does not experience persistent symptomatology.  As such he 
does not more nearly meet the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.  See 38 C.F.R. § 4.7.

The VA's General Counsel has determined that intervertebral 
disc syndrome involves loss of range of motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 1997).  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than severe intervertebral disc syndrome with severe, 
recurring attacks, with intermittent relief.  While there is 
clearly limitation of motion due to pain, the reported 
findings as to range of motion do not show more than severe 
loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.  In this regard, the examiner who performed 
the May 1998 VA examination commented that the veteran's 
lower back disability did not cause him significant 
disability during periods when he was not in pain and his 
lower back pain episodes, which occurred two to three times 
per year did cause a moderate disability but was temporary.  

Findings in the October 1999 VA examination indicate that 
there were no postural defects noted, and forward pelvic tilt 
was grossly within normal limits with the veteran walking 
well.  Ranges of motion of the back recorded during that 
examination do not reflect more than severe limitation of 
motion.  Examination findings show that the veteran was able 
to forward flex to 100 degrees, albeit with pulling sensation 
over the right posterior iliac crest; to extend to 25 
degrees; bend to 20 degrees and 25 degrees to the right and 
left, respectively.  Although there was palpable muscle spasm 
over the right paraspinous muscles, findings were negative on 
the left side and straight leg raising was negative 
bilaterally.  Reflexes were 1+ at the knees, but were not 
obtainable at the ankles, bilaterally.  The report noted that 
there were no sensory deficits noted to pinprick over the 
lower extremities.  During his October 1999 VA examination he 
related having severe muscle spasm only 3 or 4 times per 
year; and during his July 2000 hearing he testified that he 
had had no "hard" back spasm in the last year.

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an increase in excess of 40 percent 
for the veteran's low back disability.  The most recent 
clinical evidence shows that the veteran was reporting that 
he experienced his back going out several times per week, and 
severe muscle spasm three to four times per year.  The 
veteran has been diagnosed as having chronic lumbosacral 
muscle spasm with occasional exacerbation and minimal 
degenerative spine changes without evidence of nerve root 
entrapment.  Based on the totality of the evidence as 
discussed above, the veteran's back disability does not show 
the criteria necessary for a higher evaluation under any of 
the relevant Diagnostic Codes.

Evaluation in Excess of 20 Percent Prior to January 10, 1996

The evidence of record prior to January 10, 1996, does not 
show that the veteran manifested symptomatology that 
approximated or more nearly approximated those necessary for 
a higher evaluation under the rating criteria set forth 
above.  Although the veteran was seen at a VA outpatient 
clinic on occasions prior to January 1996, he was treated for 
other unrelated disorders and the record does not show 
treatment for low back pain complaints.  The veteran is first 
shown to have sought treatment for his back complaints in 
January 1996, when he began a chiropractic treatment program 
through Dr. Fensterbusch.  

Prior to January 1996, VA examination reports do not show 
that the veteran's low back disability meets the criteria for 
an evaluation in excess of 20 percent under the relevant 
regulatory criteria.  The most recent medical evidence prior 
to that date is contained in an April 1994 VA spine 
examination.  That report shows that the veteran reported 
persistent low back pain with occasional radiation into the 
right calf during severe episodes of low back pain.  He 
reported that he was not taking any medication for pain.  
Lumbosacral X-ray examination showed normal alignment without 
evidence of fracture or dislocation.  Strength was 5/5.  
Sensation was intact and deep tendon reflexes were symmetric 
and physiologic.  Straight leg raising was negative 
bilaterally.  The lumbosacral range of motion was full.  The 
assessment was that the veteran had chronic mechanical low 
back pain resulting in a minimal to moderate disability.  

The disability picture shown by this report is consistent 
with findings in an earlier July 1992 VA examination report, 
and does not reflect more than moderate disability due to the 
low back disability.  There is no evidence reflective of a 
severe lumbosacral strain, manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, a 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus 
an increase under Diagnostic Code 5295 is not warranted.

Further, prior to January 1996, there is no evidence of more 
than a moderate limitation of motion of the lumbar spine as 
required for an increase under Diagnostic Code 5292.  The 
April 1994 VA examination report shows a full range of motion 
of the lumbosacral spine.  Prior to January 1996, medical 
evidence also does not show findings reflective of 
intervertebral disc syndrome, with severe, recurring attacks, 
with intermittent relief so as to warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5293.  Again, the 
April 1994 VA examination report shows that the veteran had 
chronic mechanical low back pain resulting in a minimal to 
moderate disability.  There is no indication that symptoms 
were more than moderate.  The veteran was not taking 
medication for pain, and neurological findings were 
physiologic or negative, and the low back demonstrated a full 
range of motion.

The evidence prior to January 1996 does not reflect more than 
moderate limitation of motion of the lumbar spine; or more 
severe than a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; or other criteria that would warrant an 
evaluation in excess of 20 percent.  There is simply no 
competent medical evidence to show that a level of disability 
in excess of that contemplated by a 20 percent evaluation was 
shown during this period.  The earliest evidence of such an 
increase in severity is not shown until the veteran began 
multiple treatments in January 1996.  Subsequent VA 
orthopedic examination of the spine performed in October 1999 
substantiate an increase in severity over that prior to 
January 1996.  At the October 1999 examination, the veteran 
indicated an increased frequency of severe muscle spasm, and 
that he took ibuprofen two to three times per day for low 
back pain.  The veteran was shown to manifest a quite 
restricted limitation of motion of the lumbosacral spine as 
compared with earlier findings, a significantly increased 
level of pathology.  

As there is no medical evidence of an increase in disability 
warranting an increased evaluation prior to the date the 
veteran started his chiropractic treatment, the Board finds 
that an evaluation in excess of 20 percent prior to January 
10, 1996, for the veteran's low back disability is not in 
order.  

Conclusion

After review of the evidence as discussed above, there is no 
medical evidence of record for this disability that would 
support a rating in excess of 20 percent at any time prior to 
January 10, 1996; or in excess of 40 percent currently.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's low back 
disability.  The Board has also considered the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity, as well as the effects upon 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The functional impairment which can be attributed to 
pain or weakness has also been considered, see 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 206.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions that would support the assignment of a 
higher rating.  Further, as the preponderance of the evidence 
is against the claims for an increase, the benefit of the 
doubt doctrine is not applicable, and the veteran's claims 
for an increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b).  However, the Board has not been presented with 
such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his low back condition.  Based on 
this information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

An evaluation from January 10, 1996 in excess of 40 percent 
for lower back pain with degenerative disc disease is denied.

An evaluation prior to January 10, 1996 in excess of 20 
percent for lower back pain with degenerative disc disease is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

